Citation Nr: 0638732	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-18 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for alcohol dependence 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran served on active duty from December 1980 to March 
1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
from November 2002, November 2004, and December 2004 rating 
decisions of the RO which denied service connection for 
alcoholism claimed as secondary to service-connected PTSD and 
granted service connection for PTSD.  Regarding the later, 
the veteran is contesting the initial rating assigned.  

The issue of entitlement of an initial evaluation in excess 
of 30 percent for service-connected PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  The veteran has been diagnosed with alcohol dependence.

2.  Service connection has been granted for PTSD.

3.  The veteran's alcohol dependence is not shown to be 
related to her service-connected PTSD.  


CONCLUSION OF LAW

The veteran's alcohol dependence is not the proximate result 
of any service-connected disability.  38 U.S.C.A. §§ 105, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.301, 
3.303, 3.310 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence she is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on her behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in her 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in a June 2004 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete her claim of entitlement to service 
connection for alcoholism, and of what part of that evidence 
she was to provide and what part VA would attempt to obtain 
for her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also advised the veteran to identify any additional 
information that she felt would support her claim, 
effectively informing the veteran to submit any evidence in 
her possession.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The Board acknowledges that the content of the VCAA notice 
provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  The claim of alcohol 
dependence is denied and no disability rating or effective 
date will be assigned.  

In summary, the evidence does not show, and the veteran does 
not contend, that any notification deficiencies have resulted 
in prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed.Cir. 2006) 
(holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post service VA and private medical records.  The veteran 
has not identified any relevant evidence that has not been 
associated with the claims file.  

Under certain circumstances, VA is obligated to obtain a VA 
medical examination and/or medical opinion.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The veteran was afforded a 
comprehensive psychiatric examination in November 2003.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159(c)(4). 


Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  

No compensation shall be paid if a disability is the result 
of a veteran's own willful misconduct, including the abuse of 
alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(n), 
3.301; see also VAOPGPREC 2-97 (January 16, 1997).  Moreover, 
section 8052 of the Omnibus Budget Reconciliation Act of 
1990, Pub L. No. 101- 508, § 8052, 104 Stat. 1388, 1388-351 
prohibits, effective for claims filed after October 31, 1990, 
the payment of compensation for a disability that is the 
result of a veteran's own alcohol or drug abuse.

The United States Court of Appeals for the Federal Circuit 
has held that there can be service connection for 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, service-connected 
disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).  See also VAOPGCPREC 7-99 (holding that a substance 
abuse disability caused by a service-connected disability can 
be service connected under section 3.310(a) for purposes of 
VA benefits).

Discussion

As outlined above, service connection on a direct basis for 
the veteran's diagnosed alcohol dependence is precluded as a 
matter of law.  See 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(n), 
3.301; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 
VAOPGPREC 2-97 (January 16, 1997).  However, service 
connection for alcohol dependence is still possible on a 
secondary basis under 38 C.F.R. § 3.310.  See Allen, supra; 
VAOPGCPREC 7-99.  

Psychiatric records reflect a history of drinking that the 
veteran asserts has been caused by her psychiatric symptoms.  
On November 2003 fee-basis psychiatric examination, the 
examining physician detailed the veteran's history of alcohol 
abuse.  Indeed, the veteran preferred to work on a contract 
basis rather than as a salaried employee.  This arrangement 
apparently permitted flexibility and allowed the veteran to 
accommodate her alcoholism.  The veteran indicated that she 
drank more on days when she was upset and stayed home from 
work.  The examiner physician indicated that the veteran used 
alcohol for emotional numbing.  The examining physician, 
after detailing the veteran's personal and psychiatric 
history, concluded that the veteran's alcoholism was related 
to her PTSD but that the veteran's PTSD did not bring about 
or cause the veteran's alcohol, dependence.

There is no other competent evidence of record regarding the 
etiology of the veteran's alcohol dependence.  The Board 
notes that it cannot rely on the veteran's assertions 
pertaining to the origins of her alcohol dependence because 
she is not shown to be competent to render medical opinions 
upon which the Board may rely.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

Because PTSD is not the proximate cause of the veteran's 
diagnosed alcohol dependence, service connection for alcohol 
dependence on a secondary basis cannot be granted.  38 C.F.R. 
§ 3.310; Allen, supra; VAOPGCPREC 7-99.  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive 
psychiatric examination in November 2003, a physician opined 
that the veteran's alcohol dependence was not causally 
related to her PTSD.  There is no competent medical evidence 
to the contrary.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt rule is 
not for application.  Ortiz, 274 F.3d at 1365; see also 
38 U.S.C.A. § 5107.


ORDER

Service connection for alcohol dependence is denied.


REMAND

The veteran's PTSD may well have worsened since it was last 
comprehensively examined over three years ago.  Since that 
time, the veteran has had hospital admissions, which may have 
some relationship to her PTSD.  As well, in her March 2004 
substantive appeal, the veteran indicated that she had 
recurrent panic attacks.  The evidence of record, therefore, 
is likely outdated, and a new psychiatric examination must be 
scheduled as described below.

The RO must associate with the claims file all Columbus VA 
Medical Center (MC) psychiatric and other mental health 
treatment records and all other medical treatment records 
dated from January 8, 2005.

Finally, the RO is asked to send the veteran a corrective 
VCAA notice that includes information about effective dates 
as mandated by the Court in Dingess/Hartman.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice that advises her regarding 
effective dates as mandated by the Court 
in Dingess Hartman.

2.  Associate with the claims file all 
Columbus VAMC medical, psychiatric, and 
mental health records dated from January 
8, 2005 to the present.

3.  Schedule a VA psychiatric examination 
to assess the current severity of the 
veteran's service-connected PTSD.  All 
symptoms and manifestations should be 
described in detail, and the severity of 
each must be assessed.  The examiner in 
asked to assign a global assessment of 
function (GAF) score and then assess a GAF 
score attributable to PTSD alone if 
different from the general GAF score 
assessed.

The examiner is asked to conduct all 
necessary psychiatric and psychological 
testing.  A rationale for all conclusions 
should be provided.  The examiner must 
indicate in the body of the examination 
report whether the claims file was 
reviewed in conjunction with the 
examination.

4.  The RO should then undertake any other 
development deemed necessary and 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be issued a supplemental statement of the 
case.  The veteran and her representative 
should be given the opportunity to respond 
to the supplemental statement of the case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


